Citation Nr: 1456255	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

Additional relevant evidence has been added to the claims file since the June 2012 Statement of the Case, including an October 2014 VA examination report.  However, the Veteran submitted a waiver of RO consideration in November 2014.  See 38 C.F.R. § 20.1304 (2014).

The Board also notes that the issue has been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the September 2013 hearing transcript, the October 2014 VA examination report, and VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by symptoms that may be characterized as moderately-severe incomplete paralysis; there is no muscle atrophy.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by symptoms that may be characterized as moderately-severe incomplete paralysis; there is no muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for the assignment of a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in an April 2011 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for increased ratings.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The April 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2011 letter meets the VCAA's timing of notice requirement.

The Veteran was afforded adequate VA examinations to evaluate his claimed disabilities in June 2011 and October 2014.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examinations, and statements from the Veteran.    

The Board notes that during his September 2013 video hearing before the undersigned, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  However, as will be discussed in further detail below, remand to obtain these records is unnecessary because the medical evidence of record is sufficient to award an increased rating.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal, set forth the basis for the RO's denial, and noted what evidence was necessary to substantiate the claim for an increased rating.  Specifically, the undersigned sought to identify why the Veteran believes he is entitled to an increased rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran has claimed entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has claimed entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities.  These disabilities were previously rated as paralysis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8799.  Each lower extremity has been assigned a 10 percent rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the Veteran's bilateral lower extremity neuropathy is more appropriately rated under Diagnostic Code 8520 because such rating code is used specifically to rate the severity of peripheral neuropathy.

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate symptomatology, a 40 percent rating for moderately severe symptomatology, and a 60 percent rating for severe symptomatology with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

As noted above, words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. 

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2014).

Turning to the relevant evidence of record, VA treatment records show that the Veteran's medication Gabapentin was increased to 900 mg twice daily in May 2010.  In December 2010 and March 2011, the Veteran complained of severe burning/neuropathic pain in his feet. 

The Veteran was afforded a VA examination in conjunction with his claim for an increased rating in June 2011.  The examiner noted the history of the Veteran's problems and reviewed the treatment records.  The Veteran's claims file was not reviewed.  The examiner noted that the Veteran had difficulty when he first starts to walk due to numbness.  Examination revealed normal reflexes in the knees and ankles.  A sensory examination of the right and left lower extremities revealed that the Veteran had decreased sense of vibration in the lateral and medial malleolus, decreased sense of pain or pinprick in all toes; his position sense was normal, he had normal sense to light touch, and no dysesthesias.  The Veteran exhibited active movement against full resistance in his bilateral knees on extension and flexion, in his bilateral ankles in dorsiflexion and plantar flexion, and his bilateral great toe extension.  There was no muscle atrophy.  The Veteran's gait was noted as abnormal, and the examiner noted that the Veteran loses his balance.  The examiner noted that the Veteran's condition affected his occupational activities due to decreased mobility and pain.  The examiner also noted that the Veteran had functional impairment insofar as he had difficulty walking and standing for long periods.  

The Veteran testified at his September 2013 hearing that his lower extremity neuropathy had worsened since his June 2011 examination.  He testified that he feels numbness and burning on the bottom of his feet, and pain on the back part of his feet and heels.  He reported that the pain and discomfort is so bad that he cannot wear shoes or socks because his feet burn too badly.  The Veteran also reported cramps in the backs of his legs below the knee.  He told the examiner that he sometimes cannot bend his toes, especially on his right foot.  The Veteran also testified that sometimes, approximately 3 times per week, his foot is stiff and he cannot move his toes; he also reported a burning sensation.  The Veteran reported that he cannot stand for very long, after a period of time his legs burn and cramp and he has to sit down.  The Veteran also stated that he sometimes has trouble standing and his legs give out.  The Veteran discussed the multiple medications he takes to control his symptoms.  He indicated that he has tried walking for exercise but that he cannot walk very far, because he must sit down for rest.  Finally, he reported that he is unemployed and that he retired because of his health.   The Veteran's wife reported that the Veteran has trouble wearing shoes and that he has difficulty standing up; she told the undersigned that she sometimes has to catch him.   

Then, in October 2014, the Veteran was afforded another VA nerves examination.  The examiner reviewed the claims file, and provided the opinion after a full examination of the Veteran.  The examiner found that the Veteran suffers from constant moderate pain and severe intermittent pain in his bilateral lower extremities.  He also found that the Veteran has moderate paresthesisas and/or dysesthesias in his bilateral lower extremities and severe numbness in the bilateral lower extremities.  The Veteran exhibited less than normal strength in his knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion, bilaterally.  The Veteran's reflexes were absent in his bilateral knees and ankles.  He exhibited decreased light touch/monofilament sensation in his knees, thighs, ankles, and lower legs; sensation to light touch/monofilament testing was absent in his feet.  With regard to position sense testing, the Veteran had decreased sense in his left lower extremity and the sense was absent in his right lower extremity.  Vibration testing revealed decreased sense in his right lower extremity, and the sense was absent in his left lower extremity.  There was no muscle atrophy.  The examiner noted that the Veteran has trophic changes to his bilateral "pretibial" area on his legs.  The examiner found that the Veteran has incomplete moderately-severe incomplete paralysis of the bilateral lower extremities, related to the sciatic nerve.  With regard to functional loss, the examiner noted that the Veteran's peripheral neuropathy impacts his ability to work.  Specifically, the Veteran is precluded from heavy lifting, keyboarding, prolonged sitting, prolonged standing, and prolonged strenuous activity.  

Based on the above and resolving doubt in the Veteran's favor, the Board finds that the Veteran's left and right lower extremity neuropathy is manifested by moderately-severe incomplete paralysis for the entire appeal period.  This is evidenced by the Veteran's hearing testimony and the VA examination reports regarding his disabilities.  As such, he is entitled to a rating of 40 percent for his left lower extremity and 40 percent for his right lower extremity.  In assigning this rating the Board considered the Veteran's lay testimony which is credible.  The Board ultimately found the most probative the opinions from the VA examiners in regard to the actual severity of the disabilities given the expertise of the VA examiners in evaluating neurological disorders. 

The Board finds, however, that at no point is a higher rating of 60 percent warranted for the left or right lower extremity neuropathy.  Both the June 2011 and October 2014 VA examiners specifically stated that the Veteran does not have muscle atrophy, much less marked muscular atrophy, and his incomplete paralysis has not been described as severe.  Thus, the Board finds that the Veteran's right and left lower extremity radiculopathy are no more than moderately-severe in severity, and that higher 60 percent ratings for severe symptomatology are not warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board has also considered whether the Veteran's neuropathy of the bilateral lower extremities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and accurately identify and describe the symptoms of the Veteran's neuropathy of the bilateral lower extremities.  Specifically, the Board finds that the rating criteria of Diagnostic Code 8520 for the Veteran's service-connected peripheral neuropathy adequately contemplate the impairment that is demonstrated in the evidence of record, as it consists of overall estimates of the level of severity of the disabilities at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's complained of symptoms are not exceptional or unusual features of the disability. As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
ORDER

Entitlement to a rating of 40 percent for peripheral neuropathy of the left lower extremity is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 40 percent for peripheral neuropathy of the right lower extremity is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board observes that during his September 2013 Board video hearing, the Veteran testified that he was forced to retire due to his service-connected disabilities, including his trouble with his feet due to his peripheral neuropathy.  Additionally, the October 2014 VA examiner noted that the Veteran's service-connected peripheral neuropathy impacts his ability to work.  Accordingly, the Board finds that a claim for a TDIU has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for an increased rating.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU.  Specifically, an opinion on the impact of the Veteran's service-connected disabilities on his employability should be obtained.  

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim. 

Furthermore, as noted above, the Board notes that the Veteran testified at his September 2013 video hearing that he is receiving disability benefits from SSA.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, information provided does not identify any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this information, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from SSA for his peripheral neuropathy of his bilateral lower extremities or for any other disability for which he is service-connected, records in the custody of SSA pertaining to those disabilities would be beneficial to the Board in adjudicating this claim of TDIU.  Thus, based on the circumstances of this particular case, the Board concludes the AMC should obtain any available records from SSA.

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

2.  Obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.  

3.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

4.  Obtain an opinion on the impact of the Veteran's service connected disabilities singularly or collectively on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

5.  After the development requested above, has been completed to the extent possible, the record should be reviewed and the claim for entitlement to TDIU adjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


